Citation Nr: 0209459	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  00-00 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition of the appellant as the surviving 
spouse of the veteran for Department of Veterans Affairs (VA) 
purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972; he died in June 1989.  The appellant is seeking 
recognition as the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the VA Regional Office 
(RO) in Montgomery, Alabama.

In an October 2000 decision, the Board denied entitlement to 
recognition as the veteran's surviving spouse.  The appellant 
appealed the case to the United States Court of Appeals for 
Veterans Claims (CAVC).  The Secretary filed a Motion for 
Remand of the issue denied in this case in light of the 
enactment of Veterans Claims Assistance Act of 2000 (VCAA), 
(now codified at 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2001)).  In a January 2002 order, the Court granted the 
Secretary's motion for Remand and vacated the Board's October 
2000 decision with respect to the above issue.

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (2001) after 
this decision of the Board has been issued.


FINDINGS OF FACT

1.  The veteran and the appellant were married in January 
1969.

2.  The veteran and appellant had two children together in 
the early 1970's.

3.  The veteran and the appellant were divorced in October 
1977.

4.  The appellant married another person in October 1982 and 
divorced in April 1983.

5.  The veteran and the appellant may have lived together 
after their divorce in October 1977 and the appellant's 
divorce in April 1983.

6.  The weight of the evidence does not show that the veteran 
and the appellant agreed to be married after their divorce in 
October 1977.

7.  The veteran died in June 1989.


CONCLUSION OF LAW

The requirements for the appellant's recognition as the 
veteran's surviving spouse for the purpose of receiving VA 
benefits have not been met.  38 U.S.C.A. §§ 101(3), 103(a), 
(c), 1102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.1(j), 3.50 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, CAVC remanded this case to the Board for 
consideration of the VCAA.  The VCAA, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001), provides, among other 
things, for notice and assistance to appellants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute. 

In the present case, the Board concludes that the appellant 
was provided ample and adequate notice as to the evidence 
needed to substantiate her claim in the administrative 
decision, Statement of the Case, and the January 2002 CAVC 
order. 
Furthermore, the Board finds that VA has made satisfactory 
efforts to ensure that all relevant evidence has been 
associated with the claims file.  The appellant has submitted 
statements and presented testimony in support of her claim.  
She has been offered an opportunity to submit additional 
evidence in support of her claim; however, she has not 
identified additional sources of information.  In short, the 
Board concludes that all reasonable efforts to secure and 
develop the evidence that is necessary for an equitable 
disposition of the matter on appeal have been made by the 
agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful to her case.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist, and that under the circumstances of 
this case, additional development would serve no useful 
purpose. 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9);see also Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

The appellant seeks VA death benefits as the surviving spouse 
of the veteran.  
The record shows that the veteran and the appellant were 
married in 1969 and divorced in 1977.  Two children were born 
to the veteran and the appellant during their marriage.  The 
record also discloses that the appellant married another 
person in 1982 and was divorced in 1983.   The veteran died 
in June 1989.

The appellant contends that as she and the veteran reconciled 
after their divorce in 1977 and lived together until the 
early 1980's, they had a common law marriage which continued 
until the veteran's death.  The appellant maintains that they 
separated due to the veteran's physical abuse, but that they 
continued their common law marriage.  The appellant submitted 
support statements from friends and family stating that she 
and the veteran lived together after 1977 and had to separate 
because the veteran became violent.

In order to be entitled to improved death pension benefits as 
a "surviving spouse" of a veteran, the appellant must have 
been the veteran's spouse at the time of the veteran's death 
and have lived continuously with the veteran from the date of 
their marriage to the date of the veteran's death, except 
where there was a separation due to the misconduct of, or 
procured by the veteran without the fault of the spouse.  38 
U.S.C.A. § 101(3) (West 1991); 3.50(b) (2001).  The term 
"spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j). 38 
C.F.R. 3.50 (2001).  The applicable laws and regulations 
clearly require that the parties be lawfully married at the 
time of a veteran's death for the appellant to be considered 
a surviving spouse. 

Here, the appellant admits that she and the veteran were 
divorced as evidenced by a 1977 divorce decree from the State 
of Alabama.  However, the appellant asserts that after the 
divorce, she and the veteran entered into a common law 
marriage.  In determining whether a marriage is valid, the 
law of the place where the parties resided will be applied.  
38 C.F.R. § 3.1(j).  The State of Alabama recognizes common 
law marriage, which has been defined by the capacity to 
marry, present agreement or consent, public recognition, and 
consummation.  Case law has established that mere 
cohabitation is insufficient to establish common law 
marriage, there must be mutual intent.  

In the instant case, the appellant submitted statements from 
persons with personal observations to support her contention 
that a common law marriage existed between the veteran and 
herself.  In an October 1998 statement, M.T. stated that the 
veteran and the appellant lived together from 1972 to 1981.  
The appellant's mother stated that although the appellant 
married someone else after her divorce from the veteran, the 
veteran moved in with the appellant when this marriage ended.  
The appellant's mother reported that although the veteran 
later resided with his mother, he stayed with the appellant 
on occasion and she took care of him.  In numerous statements 
received in 1999, several people stated that the veteran and 
the appellant lived together in the 1970's and early 1980's.  
In a September 1999 statement, the veteran's father reported 
that after the veteran and the appellant's divorce they lived 
together for 3 years and then the veteran moved in with his 
mother.  In 2001 and 2002 statements, the appellant's 
children submitted statements that veteran and the appellant 
lived together until the veteran became violent and then the 
veteran moved in with his mother.  Both children state that 
the veteran and the appellant did not divorce and that the 
appellant often cared for the veteran and took him to the 
doctor.

In support of her claim, the appellant also submitted a 1976 
insurance card, insurance policy payment statements, payroll 
information from 1975 to 1988 showing her marital status, 
property conveyances dated in 1979 and 1980, medical records 
referring to the appellant as the veteran's wife, copy of a 
1989 Income Tax Return showing the appellant as the veteran's 
widow, and copies of pictures reportedly showing a hole in 
the wall and the appellant's bruised face.  However, the 
record also contains an February 1982 State of Alabama Court 
Order noting that the veteran lived with his mother.  
Additionally, in his original Application for Compensation or 
Pension, received in May 1983, the veteran reported that he 
was divorced, and the appellant, in May 1983 correspondence, 
referred to the veteran as her "X-husband."  VA medical 
reports and Income-Net Worth statements dated from September 
1983 to January 1988 show that the veteran reported that he 
was divorced.  A February 1988 VA hospital report indicates 
that the veteran was discharged to his mother's care and an 
April 1989 Housing Authority report reveals that the veteran 
resided with his mother.  Furthermore, the appellant, in a 
May 1989 statement to the VA, did not include the veteran as 
a member of her household and the June 1989 death certificate 
listed the veteran's marital status as divorced.  Moreover, 
in her October 1989 Application for Dependency and Indemnity 
Compensation, the claim reported that she and the veteran 
were married from January 1969 until their divorce in October 
1976; that she married J.M. in October 1982 and was divorced 
in April 1983; and that she did not live continuously with 
the veteran from date of marriage to the date of his death.   

The law also states that where an attempted marriage of a 
appellant to the veteran was invalid by reason of legal 
impediment, the marriage will nevertheless be deemed valid 
if: (a) The marriage occurred one year or more before the 
veteran died or existed for any period of time if a child was 
born of the purported marriage or was born to them before 
such marriage, and (b) the appellant entered into the 
marriage without knowledge of the impediment, and (c) the 
appellant cohabited with the veteran continuously from the 
date of the marriage to the date of his or her death, and (d) 
no claim has been filed by a legal surviving spouse who has 
been found entitled to gratuitous death benefits other than 
accrued monthly benefits covering a period prior to the 
veteran's death.  See 38 U.S.C.A. § 103(a) (West 1991); 38 
C.F.R. § 3.52 (2001).  All of the requirements must be met in 
order to find a deemed valid marriage.

Here, the evidence of record reveals that the veteran and the 
appellant were married from January 1969 to October 1977 and 
two children were born during this time.  However, although 
there is evidence that the veteran and the appellant resided 
together, other than these statements, there is no evidence 
of the veteran's intent to be married.  Further, the 
appellant married another person in 1982.  Although the 
appellant divorced the other person in 1983, there is no 
evidence of record to show that the veteran returned to 
reside with the appellant and that they held themselves out 
as husband and wife.  In fact, in several documents and 
statements dated in 1983 and thereafter until the veteran's 
death, both the veteran and the appellant indicated that they 
were divorced.  Moreover, statements submitted in support of 
the claim indicate that although the veteran and the 
appellant continuously resided together prior to 1982, they 
did not continued to do so thereafter.  In fact, both the 
appellant and others state that the veteran "occasionally" 
stayed with the appellant, but noted that he resided with his 
mother.  Multiple documents indicate that the veteran resided 
with his mother from 1982 until the time of his death in 
1989.  Additionally, the Board observes that the appellant 
actively pursued a claim for death benefits on behalf of the 
veteran's children from July 1989 to 1998 and never asserted 
that she and the veteran were married.  Thus, the Board finds 
that the evidence does not support either a valid marriage 
under the law or a deemed valid marriage in this case. 
 
Based on the evidence of record, and in light of the law and 
regulations governing this appeal, the Board concludes that 
the appellant may not be recognized as the veteran's 
surviving spouse for VA.   Inasmuch as the appellant is not 
entitled to recognition as the veteran's surviving spouse for 
VA purposes, she has no legal basis to claim entitlement to 
DIC benefits, improved death pension benefits, or accrued 
benefits.  The law clearly states that in order to be 
entitled to these benefits, the appellant must be the 
veteran's surviving spouse. 38 U.S.C.A. §§ 1304, 1310(a), 
1541(a), 5121; 38 C.F.R. §§ 3.3(b)(4), 3.54(c), 3.1000.  
Therefore, this claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As the law is 
dispositive of the instant case, the benefit of the doubt 
rule is not for application.  


ORDER

The appellant is not recognized as the veteran's surviving 
spouse for VA purposes.  The appeal is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

